DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on August 16, 2022, in which claims 23-28, 31-33, 37 and 40-47 have been amended.  Accordingly, claims 23-47 remain pending for examination.
Status of Claims
3.	Claims 23-47 are pending, all of which are rejected under 35 U.S.C.103.  Claims 23, 24, 31, 37, 40, 43 and 46 are also subject to a Provisional Double Patenting rejection.
Claim Objections
4.	Claim 38 is objected to because of the following informalities:  Claim 38, “wherein the quality rank information is described in a SupplementalProperty element with a specific @shemeIdUri” should be changed to ‘wherein the quality rank values is described in a SupplementalProperty element with a specific @shemeIdUri,’ to maintain consistency among the claims and improve clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 23-47 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (United States Patent Application Publication No. US 2020/0084428 A1), hereinafter “OH” in view of Wang et al. (United States Patent Application Publication No. US 2015/0032901 A1), hereinafter “Wang”.
	Regarding claim 37, OH discloses a client device for receiving a media segment complying with an omnidirectional media format, the client device comprising (360-degreee video reception apparatus shown in FIG. 3) (OH, FIG. 3, paragraph [0099]):	a hardware processor (internal components including processors that execute consecutive processes stored in a memory or other hardware components) (OH, paragraph [0519]); and	a memory storing one or more programs configured to be executed by the hardware processor, the one or more programs including instructions for (internal components further including memory to store the processes) (OH, paragraph [0519]):	receiving, from a server, a media presentation description (receiving 360-degree-video-related metadata, which may include various metadata for the 360-degree video and may be transmitted while being included in a DASH Media Presentation Description (MPD). See in particular, FIG. 22 illustrating t50020 which is the hierarchical structure of the DASH data model within the MPD) (OH, FIGS. 3, 8, 22 and 23, paragraphs [0102], [0160], [0190], [0452] and [0457]) complying with the MPEG-DASH standard (whereby a DASH segment operates on MPEG DASH) (OH, paragraph [0438]) and including at least two different alternative versions of media data representations each of which describing media information on several regions and uniform resource locations each identifying one of media segments (the media presentation may be described by the MPD. More particularly, the DASH data model has a hierarchical structure t50020, as shown in FIG. 22. The MPD may describe the temporal sequence of a plurality of periods making up the media presentation, whereby one period may indicate one section of the media content. Within a given period, data may be included in an adaptation set. See FIG. 22. The adaptation set may be a set of media content components that can be exchanged with each other, e.g., audio, video, captions, etc. Each adaptation set may include a set of representations, each representation corresponding to a media content component, or a specific version thereof. As shown in FIG. 22, t50020 illustrates that a first representation of adaptation set 2 (Representation 1) comprises a bandwidth requirement of 850 kbps, while a second representation of the same adaptation set 2 (Representation 2) comprises a bandwidth requirement of 1250 kbps. The content within each representation is temporally divided into a plurality of segments, and thus each representation will also include segment information including a URL of each segment for a client to access and request each segment, as well as descriptors, such as a DASH-based descriptor including an @schemeIdUri field providing a URI for identifying the scheme of the descriptor. In the case in which 360-degree video data are delivered according to DASH, the 360-degree-video-related metadata may be described in the form of a DASH-based descriptor, and may be delivered to the reception side while being included in the MPD, etc. See also FIG. 23, illustrating 360-degree-video-related metadata described in the form of a DASH-based descriptor, as well as FIG. 24, illustrating metadata related to specific area or ROI indication. A 360-degree video provider may enable a user to watch an intended viewpoint or area, such as a director’s cut, when he/she watches the 360-degree video) (OH, FIGS. 22, 23 and 24, paragraphs [0452]-[0454], [0458]-[0460] and [0463]-[0464]), each of the media data representation further describing	quality rank values each of which being associated with one of the several regions wherein the quality rank values can be different from each other (wherein OH further teaches that the data encoder may encode some regions at higher qualities, and may encode some regions at lower qualities, each region being encoded with a given quality. Thus the differences in quality rank values are implied, at least inherently. The transmission-side feedback-processing unit may deliver the feedback information, received from the 360-degree video reception apparatus, to the data encoder, which may differently encode the regions. For example, the transmission-side feedback-processing unit may deliver the viewport information, received from the reception side, to the data encoder, which may encode regions including the areas indicated by the viewport information at higher quality (UHD, etc.) than other regions. The ROI-related metadata may further include additional information, such as differential encoding information based on the ROI and differential transmission processing information based on the ROI. As well, in the case of 360-degree video, a tiling system may be used at least in part to encode certain tiles including viewport area at higher quality than other tiles) (OH, paragraphs [0095], [0153] and [0174]);	sending, to the server, a request message to request media segment corresponding to the selected media data representation by using a uniform resource location described in the selected media data representation (wherein the DASH client may request a media segment from the representation of the selected adaptation set described in the MPD from the server (an HTTP server), using information about access to the segment, and may be performed while taking network conditions into consideration. The URL is used to access the segments) (OH, paragraphs [0444]-[0445], [0447]-[0448], [0450] and [0452]-[0453]); and	receiving, from the server, the media segment corresponding to the selected media data representation according to the request message (wherein the DASH client acquires the media segment in accordance with the request, after which the DASH client may process the segment using a media engine, and may display the segment on a screen. Again, the DASH client may request and acquire the necessary segment in real-time consideration of reproduction time and/or network conditions (Adaptive Streaming), and as a result, may be reproduce the content without interruption) (OH, paragraph [0445]).  OH does not explicitly disclose said quality rank values being an integer of one value among a set of predetermined value associated with a quality scale; and	selecting one media data representation of the at least two alternative different versions of media data representations, as a function of said quality rank values of the several regions.	However in an analogous art, Wang discloses quality rank values being an integer of one value among a set of predetermined value associated with a quality scale (wherein Wang discloses an MPD including a Spatial-QualityRanking “q,” specifically an un-signed integer, representing a quality ranking of a region of interest (ROI). In particular, Wang teaches that a spatial adaptation mechanism can include using various URL query parameters to pass information about an ROI that a user would like to switch to. The client of the user would pass this information to a server using the URL query parameters and the server would in turn provide streaming content fitting to the ROI back to the client. Wang teaches that the URL query parameters within the MPD are defined for the purpose of free-zooming spatial adaptation to an ROI. As shown in Table 1, the parameter “q” is the Spatial-QualityRanking parameter and is usually pre-specified, though if not, can be given the default value of the parameter for the full view. In the example of paragraphs [0080]-[0081], Wang teaches that the client can request to adapt from a full view to a desired ROI (zooming in), by sending a URL to the server having (inter alia) a Spatial-QualityRanking parameter value of 10) (Wang, Table 1, paragraphs [0079]-[0081]); and 	selecting one media data representation of at least two alternative different versions of media data representations, as a function of said quality rank values of the several regions (wherein Wang also teaches that DASH is based on a hierarchical data model described by a Media Presentation Description (MPD), which defines formats to announce resource identifiers for a collection of encoded and deliverable versions of media content. The MPD is an XML document that advertises the available media and provides information needed by the DASH clients in order to select media segments from a Representation, make adaptation decisions, and retrieve the media segments from their servers via the network. As shown in the example of FIG. 5, Wang teaches that client 102 starts streaming with the first version (Layer 1) of the media segment, e.g., the thumbnail-sized video. The media segment is augmented with spatial relationship information, e.g., tiling information for tiles, to indicate that a spatial adaptation access is possible. When clicking on a single spatial object (e.g., one tile), or when selecting a set of spatial objects (e.g., a group of tiles), the DASH client 102 automatically switches to a Representation or Representations (as the case may be) to stream only the selected spatial objects (e.g., tiles). Wang teaches that through user interactions, the DASH client 102 can dynamically switch back to the Representation for the full-frame video. Wang further teaches that depending on the region of interest (ROI) selected by the user, the client 102 determines the appropriate spatial objects (e.g., the layer as well as the necessary tiles) in order to recreate the view. When a smaller spatial object or a smaller number of spatial objects, with possibly lower quality/resolution, are streamed and displayed, the client 102 can function to download and decode the requested content at a lower bandwidth needed, as compared to the case where full panorama is requested at highest resolution, (which would require the greatest available bandwidth). Again, Wang teaches that the spatial adaptation mechanism allows the user to specify the ROI that the user wishes to adapt or switch to, from the client to the server and allows the server to provide streaming content fitting to the ROI back to the client, particularly using the URL query parameters passed to the server. Again, as shown in Table 1, the spatial-QualityRanking parameter “q” represents the specified quality ranking of the ROI) (Wang, FIG. 5, paragraphs [0009], [0059] and [0079] and Table 1).	OH and Wang are analogous art because they both teach solutions that are directed to the same field of endeavor, namely, dynamic adaptive streaming over HTTP (DASH).	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OH and Wang before him or her, to modify operation of the DASH-based adaptive streaming model of OH to include the additional limitations of said quality rank values being an integer of one value among a set of predetermined value associated with a quality scale; and	selecting one media data representation of the at least two alternative different versions of media data representations, as a function of said quality rank values of the several regions, as disclosed in Wang, with reasonable expectation that this would result in an improved media presentation, having the added benefit of enabling users to seamlessly zoom in to desired regions of interest (ROIs) of streaming content having specified spatial qualities (See Wang, paragraphs [0079]-[0080], Table 1).  This method of improving the media presentation of OH was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of OH with Wang to obtain the invention as specified in claim 37.
	Claim 43 is directed to a “non-transitory computer-readable storage medium storing a program for causing a computer to execute a method” for performing limitations substantially as described in “client device” claim 37, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, as OH-Wang appears to disclose such a “non-transitory computer-readable storage medium” (further disclosing code which can be written on a processor-readable storage medium and thus can be read by a processor provided by an apparatus) (OH, paragraph [0521]), independent claim 43 is rejected under the same rationale.
	In addition, claim 23 includes a “method” claim that performs limitations substantially as described in “client device” claim 37 and “non-transitory computer-readable storage medium” claim 43, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 38, OH-Wang discloses the client device according to claim 37, wherein the quality rank information is described in a SupplementalProperty element with a specific @shemeIdUri (again, the @schemeIdUri field to provide the URI for identifying the scheme of the descriptor, with the descriptors being delivered in the form of the EssentialProperty descriptor and/or the SupplementalProperty descriptor) (OH, paragraphs [0458]-[0459]).  The motivation regarding the obviousness of claim 37 is also applied to claim 38.
	Regarding claim 39, OH-Wang discloses the client device according to claim 37, wherein the regions are 2D regions (again, the metadata related to specific area indication may indicate a specific area or a viewpoint on a 2D image) (OH, paragraph [0465]).  The motivation regarding the obviousness of claim 37 is also applied to claim 39.
	Claims 44 and 45 include “non-transitory computer-readable storage medium” claims that perform limitations substantially as described in “client device” claims 38 and 39, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	In addition, claims 24 and 26 include “method” claims that perform limitations substantially as described in “client device” claims 38 and 39, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	As to claim 25, OH-Wang discloses the method according to claim 23, wherein the quality rank value is present at an adaptation set level or a representation level (wherein OH further teaches that the descriptors may be delivered while being included in the adaptation set, representation, and sub-representation of the MPD) (OH, paragraph [0459]).  The motivation regarding the obviousness of claim 37 is also applied to claim 25.
	Regarding claim 27, OH-Wang discloses the method according to claim 23, wherein the several regions represent a geometric projection of the media data on a 3D geometric display (wherein processing process may be a process of decoding the received data and re-projecting the projected image/video data on a 3D model. In this process, the image/video data projected on the 2D image may be re-projected in a 3D space. Depending on the context, this process may be called mapping or projection. At this time, the mapped 3D space may have different forms depending on the 3D model. For example, the 3D model may be a sphere, a cube, a cylinder, or a pyramid) (OH, paragraph [0073]).  The motivation regarding the obviousness of claim 37 is also applied to claim 27.
	Regarding claim 28, OH-Wang discloses the method according to claim 27, wherein the several regions represent a geometric projection of the media data onto at least a portion of a sphere (wherein again, the 3D model may be a sphere) (OH, paragraph [0073]).  The motivation regarding the obviousness of claim 37 is also applied to claim 28.
	Regarding claim 29, OH-Wang discloses the method according to claim 28, wherein the portion of the sphere is characterized by pitch, yaw, and roll values, a horizontal field of view angle, and a vertical field of view angle (wherein OH refers to axes constituting the three dimensions as a pitch axis, a yaw axis, and a roll axis. As well, the FOV field may indicate a vertical/horizontal field of view to be expressed) (OH, paragraphs [0133]-[0137] and [0482]).  The motivation regarding the obviousness of claim 37 is also applied to claim 29.
	Regarding claim 30, OH-Wang discloses the method according to claim 23, wherein the media presentation description further includes field of view information (again, field-of-view (FOV)-related metadata) (OH, paragraph [0162]).  The motivation regarding the obviousness of claim 37 is also applied to claim 30.
	Claims 31, 32 and 33-36 include “method” claims that perform limitations substantially as described in “method” claims 23, 24 and 26-29, respectively, albeit from the opposite perspective of operations performed by a client to have media data provided thereto, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	Likewise, claims 40-42 are directed to “server device” claims that perform limitations substantially as described in “client device” claims 37-39, respectively, albeit from the opposite perspective, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	As well, claims 46 and 47 include “non-transitory computer-readable storage medium” claims that perform limitations substantially as described in “non-transitory computer-readable storage medium” claims 43 and 44, respectively, albeit from the opposite perspective, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 23, 24, 31, 37, 40, 43 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 23, 28, 32, 35, 38 and 41 of copending Application No. 16/099,325, hereinafter “reference application”.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23, 24, 31, 37, 40, 43 and 46 of the instant application are an obvious variant of claims 22, 23, 28, 32, 35, 38 and 41 of the reference application.
	Claim 23 of the instant Application recites, “A method for receiving a media segment complying with an omnidirectional media format, the method comprising, in a client:	receiving, from a server, a media presentation description complying with the MPEG-DASH standard and including at least two different alternative versions of media data representations each of which describing media information on several regions and uniform resource locations each identifying one of media segments, each of the media data representation	further describing quality rank values each of which being associated with one of the several regions wherein the quality rank values can be different from each other, said quality rank values being an integer of one value among a set of predetermined value associated with a quality scale;	selecting one media data representation of the at least two alternative different versions of media data representations, as a function of said quality rank values of the several regions;	sending, to the server, a request message to request a media segment corresponding to the selected media data representation by using a uniform resource location described in the selected media data representation; and	receiving, from the server, the media segment corresponding to the selected media data representation according to the request message”.
	Claim 22 of the reference application recites, “A method for receiving media data, the method comprising:	receiving, from a server, a media presentation description complying with the MPEG-DASH standard and including (i) a uniform resource identifier of each of one or more segments of media data, (ii) media information describing each of the one or more segments of media data, and (iii) at least one descriptor signaling that the media data, as described by the media information, are omnidirectional media data according to an omnidirectional media format, the descriptor comprising at least one element providing information of a type of a projection of wide views into 2D images to obtain the media data, the type of the projection characterizing a relation between coordinates in a real-scene and coordinates in the 2D images;	sending, to the server, at least one request message to request at least one segment of media data by using at least one of the uniform resource identifiers of the media presentation description, the at least one requested segment being selected as a function of the at least one descriptor; and	receiving, from the server, the at least one segment of media data according to the at least one request message”.
	As readily visible from the plain text, claim 22 of the reference application differs from claim 23 of the instant application only nominally, in that in the reference application, the media information describes “each of the one or more segments of media data,” whereas in the instant Application, the media information describes “each of the several regions”.  In addition, while the instant Application recites “selecting one media data representation of the at least two alternative different versions of media data representations, as a function of said quality rank values of the several regions,” nonetheless the third criteria of the reference application merely differs in that the instant Application specifies that the media data representation further describes quality rank values each of which being associated with one of the several regions wherein the quality rank values can be different from each other, said quality rank values being an integer of one value among a set of predetermined value associated with a quality scale, whereas the reference application specifies at least one descriptor signaling that the media data, as described by the media information, are omnidirectional media data according to an omnidirectional media format, the descriptor comprising at least one element providing information of a type of a projection of wide views into 2D images to obtain the media data, the type of the projection characterizing a relation between coordinates in a real-scene and coordinates in the 2D images.	Thus it would have been obvious to one of ordinary skill in the art to modify the reference application to substitute a description of “each of the one or more segments of media data” for a description of “media information on several regions and uniform resource locations each identifying one of media segments,” and to include a “quality information” in lieu of a “descriptor signaling that the media data are omnidirectional media data,” to arrive at the claimed invention of the instant Application such that a client would have the ability to select the highest quality “omnidirectional media format” for the current bandwidth and network conditions.  One would expect this modification to work equally well with the reference application, with only minimal experimentation and reasonable expectation of success.  Therefore, claim 23 of the instant Application is an obvious variant of claim 22 of the reference application and as such is patentably indistinct under non-statutory obviousness-type Double Patenting.  Similar reasoning applies to claims 24, 31, 37, 40, 43 and 46.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
11.	Applicant’s arguments, see page 10 of Remarks, filed August 16, 2022, with respect to Rejections of Claims 23-47 under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The Rejections of Claims 23-47 under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b), as set forth in the previous Office action, have been withdrawn.
12.	Applicant’s arguments, see pages 10-11 of Remarks, filed August 16, 2022, with respect to Rejections of Claims 23-47 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
	(A)	Applicant argued on pages 10-11 of Remarks, “The claims have been amended to clarify that each of several uniform resource locations identifying a separate and distinct media data representation is different from each of several uniform resource locations identifying different segments of the same media data representation.	“The cited references fails to disclose such a feature either alone or combined” (Recited form pages 10-11 of Remarks).
	As to point (A), Examiner respectfully disagrees.  As shown in detail at the rejection above, at least OH discloses that an adaptation set may be a set of media content components that can be exchanged with each other, e.g., audio, video, captions, etc. (See again, FIG. 22, particularly at t50020).  Each adaptation set may include a set of representations, each representation corresponding to a media content component, or a specific version thereof.  As further shown in FIG. 22, t50020 illustrates that a first representation of adaptation set 2 (Representation 1) comprises a bandwidth requirement of 850 kbps, while a second representation of the same adaptation set 2 (Representation 2) comprises a bandwidth requirement of 1250 kbps.  The content within each representation is temporally divided into a plurality of segments for appropriate access and delivery, and thus each representation will also include segment information including a URL of each segment for a client to access and request each segment (See again, OH, FIG. 22, paragraph [0453]).	Therefore, Examiner respectfully submits that at least OH does disclose, teach and/or suggest the newly clarified feature of “each of several uniform resource locations identifying different segments of the same media data representation” as currently recited.  Due to the amendment however, Examiner has elaborated on application of the relevant teachings of the reference to assist the reader in understanding the rejection.
13.	Applicant’s arguments, see page 11 of Remarks, filed August 16, 2022, with respect to provisional Double Patenting Rejections of Claims 23, 24, 31, 37, 40, 43 and 46 have been fully considered but they are not persuasive as they do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Further, they do not show how the amendments avoid such references or objections.  Applicant has merely given a blanket conclusory statement indicating that “The claims have been amended to overcome the provisional nonstatutory double patenting rejection,” without pointing out specifically how the amendments distinguish the invention from the reference Application.	Therefore, Examiner respectfully submits that the provisional Double Patenting rejection should be sustained.
Conclusion
14.	Applicant’s arguments, as well as request for reconsideration, filed August 16, 2022, have been fully considered but they are not deemed to be persuasive.
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441